OFFlCE   OF THE   A-ITORNEY    GENERAL   OF TEXAS
                          AUSTIN




Honorable I.klvinCombs
county Attorney
Jefferson County
Eecu~ulnt,Tszns




                                              ullty Attoxmy      fxom
                                              under hrticie      3886b,



                                              een reedved      end   oar+
                                             e quote from     your   xe-


                                   by t& 47th h&b+-
                                  lve hiay20, ww,
                                  J.&astate not en+
                                 thsr a Grlmlnal
                                  or a Uietrict
                                 XeLn the duty Of
                                 1 crimlnalmattsre
                     ounty devolves upon the
                     I such oounty, the Comaiiaaionara'
                     on petition  of such County
                    the duriw    a non-eleation
                    ate the office of the Coun%y
    Attorney in suoh county as theoffice of Grim-
    ioal Watriot Attorney of such oounty.    It
    provides further that it ia not the lntwt
    of tkm aot to change the duties in ung way,
    nor to ornate any new office, but nerelg to
    ahange the name of the offloe from that of
    County Attorney to Criminal DlrdtrictAttorney
    of suoh county.
tiocorable!i,efvi~
                 Combs, Pa@             2


              We are operating in Jefferson County under
         Article 3d86b, Jeo. 5b, ~hioh grovldea that
         counties having a population of mre than
         125,000 inhabitants, wherein there is no Ma-
         triot Attorney and the aouuty~attorney per-
         rorms all the duties or county i+ttomey and
         Diatriot AttornOyy,and bases the salaries,
         etq, but no place names my orf-iceas t.batof
         County Attorney except by inference.
              "The problem that oonfronts ~16, if I,do
         change the name of this office Is: iltlll  I
         still 'beable'to operate  un&r    38&b, &ec. 5b,
         whioh apecifioallg provides for the setup
         under Mhioh we are now Operating.
              '"Of co&-se, the net statute ia mitten
         to oover situation8 e&aotly like ours, hut
         there ie soma doubt In ny mLnd as to whether
         I till1be left xltbout any statute to oparete
         under, if the Yuaseia changed, because of the
         provision is 3$86b, See. 5b, whioh .speoif.ical-
         lp says '%&et9 there is no District Attorney
         or   Crimlual   iU3trfot   httorney   *.

              "1 personally believe that 'Senate Bill
         312 and the ohm&e in the mme      of my office
         y&illnot effect our operating under nrticle
         3886b, ;;iee.
                     5b, but I teuld greatly   appre-
         data an opinion fmm your office to thst,
         effsot, or otheruaies,as 80011as possible,
         in order that I msy proseed to ohangethe
         naow of my offioe without any doubt as to
         its erfaat.*
                Senate Bill 312, 17th Legislature of Texss, reads
i&part        ao fOllOWSi



              *seotion 1. CERTAIN COmTY ATTGmD%
         DESIS8ATXD CXtbQXAL DISTRICT ATTO?UZY. In
         any county in this State not embraoed in or
         cohatituting either a Criminal District At-
         torney's Distriot or a Distriot Attorney's
         District, and wherein t& duty of representing
‘rionorable   Selvti   Combs, Page 3


       the State in all criminal matters arising in
       such oouuty devolves upon the County .+kttorney
       of such county,,the Commis8ioners Court
      .thereof,upon petition of suoh County r;ttor-
       ney at any time during a non-election year,
      may, by appropriate aatlon spread upon the
      minutas of~suoh Cod58ionar's~ Court, deoig-
       nate tile office of County Attorney in such
       county, as the ofrice of Criminal.District
       Attorney of suoh County, aad the incumbent
      of such oMlce as the C&ai.nal District At-
       torney of suatr County; and thereafter arid
       until such tFme as suoh county shali be in-
       cluded within a regularly oreated and aanstl-
       tuted Diatriat Attorney's Dlatrict or C?ira-
      inal District Attorney's District, such off-
      ice ahall be designated es the olflce of
      Criminal Xstrict Attorney of such county,
      and the inaubent      thereof shall be desig-
      nate6 85 the Crimlnel District Attorney of
      suah county provMing        that suoh change in
      the deeignati+ and appellation of euoh
      offioe and the inoumbsnt     thereof, as arore-
      said,  shall In no manner alter or af'feot
      aither the previous elsotion     61~3 qualifioa-
      tiona  of   the fnoumbent thereof, nor shall
      the sams thereafter alter     or affect    either
      the rights.   duties.   or emoluments of suoh
        ffi        hein oumbent thereof; and iroVid-
      !i&%%*Z       that in eU eleotione t herettf ter
      held to f33.l.  such offioe, and so long as
      thensame shall be 80 Uesignatsd,        the said
      office shall be designated qon the ballot
      anb ln the eleotlon     as theoffice of Crirainal
      Dietriot Attorney of suoh county; and provid-
      ing further that in the event any such county
      be thereafter embrawd in or constitute e
      regularly areated District Attorney's Dla-
      triot or Criminal DiStriet Attorney's ilia-
      triot, the deaignatI.onof County Attorney
      shall be restored to suoh offioe unless the
      office of County Attdkey      be abolished in such
      aounty.
Lionorabla:,;e1vFn
                 COClbS~,
                        i'i3~6
                             1+


          *sec. 2. WT,&T iz iypy. It is not the
    intention of this .kotto create any office of
    Diatriot httorney or any othor Constitutional
    Office; but i.tis the titefitiohof this i.Ot
    nerelg to mthorize a change in the ham and
    a:;= ation 3f the Oflice  of C0Ud.g ?~ttorhey
    and the incumbent thereof in certain counties,
    xithout othernine ohah&ng or affsctini:the
    ri&ts, duties, or enalunents eithar of such
    office or the incumbent thereof.
         Tiec. 3. &paa.      This.;bctis nor,fn-
    tend.edand ahall not be considered 0)~" cirnstrued
    RS ropealfrg SIlylaw ?iO‘w ih the statuta boo&s,
    except those tiircorJlictthmeuitk; but it
    aiiwllbe cuixulativeCiereof.
          if . . . n   (UnderscoricG oursj
          Liaction.
                  5”vof .;rticlejrj&b, Vernoh*s rinmotated
Texas Civil titatutes,reads as follows:
         "sec. 5-3. Ii2all Counties in this State
    .hayinGa population of over 125,OCiOinhabi-
    ta;ltsaaoording t.2 tilelatest ~re0edi.h~xed-
    era1 Ceneus md ic ;Y?Loh there Is tiejiatriot
    Attorney or criuihal Diatrict 2Lttorneyusd
        county Attorney perform8 t&e duties of
    tlicj
    County and District Storney, the Couhty At-
    torney In such Counties, upon aworn appli-
    oation ahowkg the~heccaslt~ tharofor ahd
    upon approval by the Sormaissiohers~Zourt
    of such application, shall be authorized to
    appoint one first assistant County AZtorney
    who ahall receive a salary ofnot to sxceed
    Three Thousand Six Duhdred (;3,600.00) Dol-
    lars per amma, and such other assistants
    aad employees as are neoesaary who shall ra-
    ceiva salaries of not ti oxoee& Three Thou-
    sand ($3,000.00) Dollars per amma.    The iorri-
    miasionerag Court ih eaoh order approvinf:
    the appointmeat of such assistants and eai-
    ployees shali atate the nuuber authorized
    and the amount of oonpensatlor to be allowed
    each assist or employee; and should the
    fees of the county Attorney's office be in-
         Eonorable Melvin Gonba, fjage5


               suffiaient to pay the ccmpehsation allowed
               to such officer, nod also pay the allowable
               expense aA the selafles of auoh assistacts
               and employee8 of such of fiae as the %JaIitiS-
               eionere’    Court my determine are neoeesary
               to properly perfoma the duties and oarry on
               the affairs of theroffioe, the Conmls6ionera~
               @Jurt   ShEdi- ellow the payment of euah por-
               tion of ~uah expenses and salaries out of the
               general fund ofthe County as in their judg-
               ment may be necessary. The County Attorney
               may also appoiut with the oonsent and ap-
               proval of the Commissio5ers~      Court sn Aesis-
               tsrlt County Attorney who need not possesa the
\
               quallflaetions of County Attorney,       but who
               ahall have the qualifications of a oonpeteht
               tax man, and a Clerk or Assistant to assist
               io the aollection of delinquent taxes, end
               in the riling     end proseoutlhg of tax suits.
               Suoh heslstailt   county   Attorney shall reoeive
               suoh salary 88 the timmissiohers* Court may
               determine, not to exceed Three Thousand
               ($3,000.00) Dollarsper snnum, and suoh
               Clerlq or Aseiatant     a salary not to exceed one
               Thousand Eight Z%u-sIred($l,SOO.OO) Dollar8
               per annum, such salary to be gsidmonthly
               out-0r a peroentage or all delinquent taxes
               collected."
                       It is our opinion that the oonaluslon reached by
         you la    correot,

                                                    Very truly        yours




    \,                                        37     (8)   Wm.   3.    %Ming
                                                             V&R. if’. PaMing
                                                                    ksslstRrit
         y-iwzt:

         A~~+NED AW. 21, 194x                      AFPROWD
         (s);,Gerald C. Hahn                       Opinion Coinmlttee
         Attokney General of'Texae                 By C.Z.C. Chairman